Citation Nr: 0008422	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-12 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a broken collar bone of 
the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
September 1972.

This appeal arises from a May 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) that denied service 
connection for, in pertinent part, a broken collar bone of 
the left shoulder.

The appellant also filed additional service connection 
claims, and in August 1999, the RO awarded service connection 
for status post craniotomy for a brain abscess with residual 
chronic headaches and dizziness; chronic sinusitis; and 
status post craniotomy for brain abscess with residual skull 
loss 1.5 by 3 centimeters.  In February 2000, the appellant's 
representative submitted comments on the left shoulder and 
broken collar bone service connection claim but not on any 
other claim.  Therefore, those issues are not presently on 
appeal to the Board of Veterans' Appeals (Board) and are not 
the subject of this decision.


FINDINGS OF FACT

1.  The appellant suffered an anterior dislocation of the 
left shoulder while playing football during active service, 
and he was given a sling ands then a cast to treat the 
injury.

2.  On examination prior to separation from active service, 
service medical records indicate that the appellant had a 
history of anterior dislocation of the left shoulder which 
had been treated and was asymptomatic.

3.  The appellant states that he now has weakness in his left 
shoulder during manual labor.

4.  The appellant has not presented evidence of a current 
disability and of a link between any such current disability 
and the anterior dislocation incurred during active service 
that was asymptomatic at separation from service.


CONCLUSION OF LAW

The service connection claim for a broken collar bone of the 
left shoulder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board considers if the appellant's claim is 
well grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 524 U.S. 940 (1998), the United States 
Court of Appeals for the Federal Circuit held that, under 
38 U.S.C. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim. 

In order for a service connection claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The appellant suffered an injury during active service.  In 
August 1971, while playing football, he suffered an anterior 
dislocation of his left shoulder.  On examination, the 
axillary nerve was intact.  The service medical record also 
includes the notation "distal neurovasc intact."  He was 
treated with Velpeaux dressing.  One week later, the 
appellant received a hard cast, and he was asked to return in 
three weeks to begin range of motion exercises.

On radiographic examination in September 1971, the left 
shoulder joint itself was unremarkable with no evidence of 
Hill-Sach's deformity or fracture.  The distal end of the 
clavicle was somewhat unusual in configuration preventing a 
completely normal articulation at the A-C joint.  

At separation from service, the appellant indicated in his 
report of medical history that he did not have a painful or 
trick shoulder.  Moreover, on the separation examination 
report, the examining service physician indicated that the 
appellant had a history of anterior dislocation of the left 
shoulder in 1971 that was treated with Velpeaux dressing and 
was asymptomatic.

The appellant testified at a December 1998 hearing that he 
has had weakness in his left shoulder since the in-service 
injury.  Although he testified at the hearing that he did not 
have constant pain, he wrote in his July 1998 substantive 
appeal form that he had pain and weakness.  He testified at 
the hearing that he had not received professional medical 
treatment for the left shoulder or collar bone after his 
active service and that no physician had attributed any 
current disability to his in-service injury, but he stated 
that he had been taking over-the-counter medication, such as 
Ibuprofen.  Finally, he indicated that his current condition 
was tendonitis, not arthritis.  

The evidence clearly indicates that the appellant suffered an 
in-service injury, anterior dislocation of the left shoulder, 
during his active service.  However, while the service 
medical records also reflect several weeks of post-injury 
treatment, his condition was asymptomatic at separation from 
service.  Indeed, after the injury, which occurred in August 
1971, except for a September 1971 radiographic report, there 
is no further record regarding the left shoulder until the 
appellant's separation from active service.

Moreover, the appellant has not submitted competent evidence 
of a current disability involving his left shoulder.  He 
testified that he has pain and weakness in the left arm and 
shoulder and that he has tendonitis.  However, a well 
grounded claim requires (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  The appellant 
has not met the first requirement (medical diagnosis of a 
current disability) or the third requirement (medical 
evidence of a nexus between an in-service injury or disease 
and the current disability).  

The Board notes that the September 1971 radiographic report 
indicated that the distal end of the clavicle was somewhat 
unusual in configuration preventing a completely normal 
articulation at the A-C joint.  But there is no indication 
that this abnormal articulation was the result of the in-
service injury.  Significantly, there is no competent 
evidence that the appellant currently suffers from any 
abnormal articulation of the distal end of the clavicle or 
that any such articulation is responsible for any current 
complaints.  Indeed, the separation examination report 
indicated that the appellant's in-service injury was 
asymptomatic almost one year after the injury.

Accordingly, the appellant has not presented a well grounded 
claim for service connection.

The Board does note, however, that, subject to the laws on 
the reopening of claims, see 38 U.S.C.A. § 5108(a) (West 
1991), if the appellant seeks to reopen this claim, he should 
seek to obtain competent evidence of a current disability and 
of a nexus between the in-service injury and any current 
disability.


ORDER

The service connection claim for a broken collar bone of the 
left shoulder is denied as not well grounded.



		
	JEFF MARTIN	
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


